Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 02/02/2022.
Claims 16-18, 20-26 and 28-36 are pending. Claims 1-15, 19 and 27 are canceled. New Claims 31-36 are entered.
 	The previous rejection of claims 20 and 23-26 and 28-30 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment.
	The previous objection to claim 17 is withdrawn, necessitated by the applicant amendment.
	The previous rejection of claims 16-18, 20-26 and 28-30 under 35 U.S.C. 103 are withdrawn, after reconsideration of the record in view of the applicant remarks.
Allowable Subject Matter
Claims 16-18, 20-26 and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 16-18, 20-22 and 31-36 the closest prior art Hueller (US 2014/0020399) discloses an apparatus for generating electricity and gypsum from waste gases containing hydrogen sulfide (see title), the apparatus comprising: 
a device for generating electricity (see paragraph 0029) and gypsum (see paragraph 0034) from acid gas (hydrogen sulfide containing gases, paragraph 0026), the device comprising: 
an electricity generating apparatus comprising a combustion apparatus for combustion of the acid gas, wherein the energy released during combustion is at least partly used to generate electricity (see paragraph 0029, The combustion of the hydrogen sulfide-containing exhaust gases takes place in the steam generator, and the energy released is employed at least partially for steam generation. Furthermore, a generator driven by the steam turbine is provided for current generation); 
a flue gas desulfurization system for desulfurizing the sulfur oxide- containing combustion exhaust gases produced during combustion by forming gypsum (see paragraph 0032); 
	Hueller further discloses wherein the hydrogen sulfide-containing exhaust gases are collected from natural gas and petroleum industry, however does not explicitly disclose wherein hydrogen sulfide-containing exhaust gases are collected from a desulfurization system as claimed.
	However, in a related art, Suda (EP 0781589) discloses a device for producing gypsum comprising, a desulfurization system wherein a feedstock is hydrotreated, to produce a hydrotreated oil, and a hydrogen sulfide containing exhaust gas, such that the hydrogen sulfide containing exhaust gas is further treated in a combustion zone, to produce a sulfur dioxide containing gas, and further wherein the sulfur dioxide containing gas is reacted with limestone to produce gypsum.
	Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Hueller apparatus with a hydrodesulfurization system as claimed, in view of Suda, as Suda discloses utilizing acid gas produced from a hydrodesulfurization unit to produce gypsum, like the Huller process.
Thus, the combination of both units would have been obvious to one of ordinary skill in the art, by producing a complementary combination, with the expectation of success. 
Thus, the Examiner finds that the Hueller and Suda can be combined to teach portions of the claimed invention, mainly steps a) and c), however, However, after reconsideration of the record and in view of applicant remark, page 12, paragraph 3, the Examiner agrees with the applicant and finds that Marten does not teach or suggest the limitations disclosed in step b) and d) as previously stated in the non-final rejection mailed on 11/02//2021.

However, after reconsideration the Examiner finds that the closest prior at fails to teach or suggest to one with ordinary skill in the art the limitations associated with claimed step c) and subsequently new steps e).
Thus, it is the Examiner position that claimed inventions are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JUAN C VALENCIA/Examiner, Art Unit 1771                       

/Randy Boyer/
Primary Examiner, Art Unit 1771